Citation Nr: 9901742	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder of the 
right wrist.

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of surgery to remove a ganglion cyst from the left 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1973, from February 1974 to August 1977, and from April 1978 
to September 1995.  

The matters of the veterans entitlement to service 
connection for hypertension and to an increased rating for 
residuals of frostbitten feet, come to the Board of Veterans 
Appeals (Board) on appeal from a March 1996 decision by the 
RO that denied service connection for hypertension, and 
granted service connection for the frostbite residuals, but 
assigned a noncompensable rating therefor.  The other matters 
on appeal come to the Board from an April 1996 RO decision 
that denied service connection for a right wrist disorder, 
and granted service connection for the residuals of left 
wrist surgery, but assigned a noncompensable evaluation 
therefor.

These matters were previously before the Board in December 
1997, when they were remanded by the Board to the RO for 
additional development.  Also before the Board in December 
1997 was the matter of the veterans entitlement, pursuant to 
38 C.F.R. § 3.324, to a compensable evaluation due to 
multiple, noncompensable disabilities.  In May 1998, the RO 
granted a compensable rating for residuals of frostbite, 
thereby making moot the § 3.324 claim.

The Boards December 1997 remand essentially asked the RO to 
arrange a medical examination to determine the severity of 
the residuals of frostbite of the veterans feet, to re-
adjudicate his increased rating claim in light of the report 
of that examination, and, if the full benefit sought was not 
granted, to issue a supplemental statement of the case 
(SSOC).  In April 1998, the veteran underwent an examination 
of his feet, as arranged by the RO, and in May 1998 the RO 
granted a rating of 10 percent for residuals of frostbite for 
each foot, with a total combined rating of 20 percent (these 
are the veterans only compensable service-connected 
disabilities).  Thereafter, the RO apparently assumed that 
this ended the matter, and did not issue a SSOC which 
discussed the ratings for the frostbite residuals (although 
the RO informed the veteran of the rating in a June 1998 
letter).  However, the claim for frozen feet is still on 
appeal before the Board, because the veteran is presumed to 
be seeking the highest rating available to him.


REMAND

Hypertension and Right Wrist

The veterans representative contends, in his November 1998 
appellate brief, that this case should be remanded because VA 
has failed to obtain an etiological opinion regarding the 
onset of any hypertensive disease and a ganglion cyst of the 
veterans right wrist, as requested in the Boards December 
1997 remand.  The Board agrees.  The reports of the April 
1998 VA examinations, ostensibly conducted pursuant to the 
Boards remand, ignored these questions.  Therefore, a remand 
is warranted for a new examination and re-adjudication.  
38 C.F.R. §§ 4.2, 19.9, 19.38 (1998).  

With particular regard to the hypertension claim, the 
representative asks, in his October 1997 VA Form 646, that 
the veteran be granted service connection for hypertension 
and rated as noncompensably disabling, in light of the fact 
that the veteran has borderline hypertension.  Indeed, 
although there is not single diastolic reading of 100 or more 
of record, see 38 C.F.R. § 4.104, Diagnostic Code 7101 
(minimum rating of 10 percent for hypertension) (1998), such 
a rating might be authorized if service connection were 
otherwise warranted.  38 C.F.R. § 4.31 (zero percent ratings 
permitted where not assigned by the rating schedule); cf. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (Court 
affirmed Board denial of service connection for hypertension 
given lack of diastolic readings in excess of 100 which would 
entitle claimant to a compensable evaluation); 58 Fed.Reg. 
28,808-09 (May 17, 1993) and 58 Fed.Reg. 52,018 (October 6, 
1993) (effectively overruling Rabideau).  An October 1996 VA 
examination reflects a diagnosis of mild H[ypertensive] 
V[ascular] D[isease], but it is unclear from the April 1998 
VA examination report as to whether the veteran actually has 
this disease.  Moreover, assuming the disease exists, its 
etiology and date of onset are unclear.  These matters need 
to be clarified by the examiner on remand.

There is an additional reason for remanding the hypertension 
and right wrist claims.  Specifically, the Boards December 
1997 remand asked the RO to use its best efforts to obtain 
certain service medical records which are mentioned in the 
claims file, but which appear to be missing (particularly 
records relating to an alleged medical discharge in 1973).  
However, a VA Form 10-7131 in the file, endorsed by the 
National Personnel Records Center (NPRC) in January 1998, 
indicates that the RO failed to follow through in its efforts 
to obtain the records identified by the Board in its remand, 
in several respects.  

First, the Form 10-7131 does not indicate that the RO 
requested any of the service medical records the Board asked 
for in its December 1997 remand.  Secondly, the Form 10-7131 
indicates that the RO should have contacted the service 
department to obtain any service medical records from the 
veterans first active duty period.  However, nothing in the 
record indicates that the RO did this.  In short, the Form 
10-7131 of record suggests further development that was not 
accomplished.  The RO needs to take additional action in 
order to complete this task.

Frostbitten Feet

A remand of the claim for an increased rating for residuals 
of frostbitten feet is required because the rating criteria 
for evaluating cold weather injuries changed in January 1998, 
and again in August 1998, during the pendency of the 
veterans claim.  When a regulation changes during the 
pendency of a claim for VA benefits, and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Here, the regulation has substantively 
changed twice during the pendency of the veterans appeal, 
yielding three separate sets of rating criteria applicable to 
his disability:  the regulation in effect prior to January 
1998, the regulation in effect from January 1998 to August 
1998, and the regulation in effect from August 1998 to date 
(hereinafter the old, interim, and new rating 
criteria, respectively).  Although the RO evaluated the 
frostbite residuals under the old and interim criteria, see 
May 1998 rating decision and May 1996 statement of the case, 
it does not appear that the RO has rated the residuals under 
the new rating criteria in the first instance.  Thus, in 
order to avoid prejudice to the veteran, a remand is 
warranted so that the RO may consider his claim under all 
three sets of criteria and issue an appropriate SSOC, 
something that has not been done.

Even without the intervening regulatory change, a remand 
would be warranted because the medical evidence of record 
does not address the frequency of manifestations of the 
frostbite residuals, a key to evaluating such residuals under 
the old criteria.  Specifically, the April 1998 VA 
examination report only reiterates the veterans report of 
intermittent problems, without indicating whether the 
problems are persistent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997) (the old rating criteria).  
Moreover, none of the medical evidence characterizes the 
symptomatology as mild, moderate, or severe, as 
indicated by the old criteria.  Nor does the medical evidence 
fully indicate whether the dryness and scaly skin on the 
plantar aspect of the veterans foot, noted on the February 
1996 VA examination report, corresponds to any of the 
criteria for a 20 percent rating for that foot under either 
the interim or new criteria.  Thus, a remand is warranted for 
a new examination, so that the RO might have medical evidence 
that comports with the applicable criteria.

Left Wrist

The veteran and his representative assert that the veteran is 
entitled to a compensable rating for residuals of surgery to 
remove a ganglion cyst of his left wrist, which the RO has 
evaluated as a scar under Diagnostic Code 7804.  At the time 
of the Boards December 1997 remand, there was no medical 
evidence of any other disability due to the surgery other 
than the scar.  Thus, the Boards remand asked for a medical 
examination to evaluate the residuals of the surgical scar, 
and for an examiners report with comments on whether the 
scar was tender, poorly nourished, etc., or is otherwise 
causative of any limitation of function.

As the representative notes in his November 1998 brief, in 
April 1998, a VA examiner found that in all ranges of motion 
the veteran displayed discomfort on the extremes of 
motion of his left wrist.  In this regard, the United States 
Court of Veterans Appeals (Court) has stressed that, in 
evaluating diseases of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1997).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  With respect to the musculature, the examiner 
must consider inability to perform normal working movements 
with normal excursion, strength, speed, coordination, and 
endurance; pain on use; and weakness.  Id.  

The medical reports currently of record do not address 
factors relating to speed, coordination, and endurance of the 
veterans left wrist musculature, or the extent of functional 
loss due to pain or any decreased strength.  38 C.F.R. § 4.40 
(1998).  In terms of 38 C.F.R. § 4.45, the medical evidence 
also does not address excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
swelling, instability of station, or disturbance of 
locomotion; nor do they discuss the extent of functional 
impairment due to flare-ups or problems when his left wrist 
is used repeatedly over time.  38 C.F.R. § 4.45 (1997); 
DeLuca, supra, at 206.  Similarly, the April 1998 VA 
examination report fails to elaborate on the notation that 
the veteran was wearing a splint on his left wrist during the 
examination.  DeLuca makes clear that the VA examiner, not 
just the adjudicators, must address these questions.  See 
DeLuca, 8 Vet. App. at 206-207, supra.  Therefore, a remand 
is warranted for a new examination so that the examiner and 
the RO may consider these issues.

Moreover, the April 1998 VA examiner found that the radial 
and ulnar deviation of the veterans left wrist were only 10 
percent each.  This range of motion is abnormal, although the 
examiner did not characterize it as such.  See 38 C.F.R. 
§ 4.71a, Plate I (1998).  The ROs subsequent re-adjudication 
of the increased rating claim (see May 1998 SSOC) failed to 
explain why this evidence did not warrant a compensable 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998) 
(scars rated on limitation of function); and see 38 C.F.R. 
§ 4.20 (1998) (analogous ratings); see also, e.g., 38 C.F.R. 
§§ 4.73, Diagnostic Codes 5301-09, Note (minimum 10 percent 
rating for limitation of motion of the hand due to muscle 
impairment); 4.124a, Diagnostic Codes 8514 and 8515 (ratings 
for incomplete paralysis of nerves affecting lateral wrist 
movement and ulnar inclination of the hand) (1998).  Thus, on 
remand, the ROs re-adjudication should account for the 
functional loss attributable to the limitation of left wrist 
radial and ulnar deviation, if any.

Finally, the Board notes that in its December 1997 remand, it 
stated that records received from Dorn VAMC in January 1997 
revealed that the veteran had received treatment from the 
VAMC for residuals of frostbite, hypertension, and problems 
with his left wrist.  The Board also stated that evidence 
of any additional treatment he might have received from the 
VAMC for such problems during the period from September 1996, 
when he was discharged from service, to December 31, 1996, 
might support his claims, and thus concluded that the RO 
should ask Dorn VAMC for treatment records pertaining to the 
veteran for that period of time.  However, the veteran was 
discharged from service in September 1995, not September 
1996, as mistakenly indicated in the Boards December 1997 
remand.  In any case, in January 1998, the RO asked for, and 
received, all treatment records of Dorn VAMC pertaining to 
the veteran for the period of August 1, 1996 to December 31, 
1996.  Consequently, it is unclear as to whether the file 
contains all evidence of treatment the veteran might have 
received from the Dorn VAMC for foot, wrist, or hypertension 
problems during the period from the date when he was 
discharged from service to December 31, 1996.  VA 
adjudicators need to ask the Dorn VAMC for such records 
because they may be on constructive notice of such records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on 
remand, the RO should ask the Dorn VAMC to supply it with 
copies of all treatment records pertaining to the veteran 
that might have been generated from September 1, 1995 to 
August 1, 1996.

This case is REMANDED for the following actions:

1.  The RO should contact the Dorn VAMC 
and obtain any records of treatment 
provided to the veteran from September 
1, 1995 to August 1, 1996.  All 
materials obtained should be associated 
with the file. 

2.  The RO should contact the NPRC and 
ask NPRC for the following medical 
records:  the veteran's complete service 
medical, clinical, and hospitalization 
records.  In particular, the RO should 
request records concerning his first six 
months of active duty, from June to 
December 1973, and his medical 
discharge, as reflected in his January 
1974 entrance examination history and 
DD-214s; and concerning the 
O[ccupational] T[herapy] he was to 
receive for the ganglion cyst of his 
right wrist, as mentioned in his April 
1995 service medical record.  The RO 
should again request NPRC to provide 
copies of any service personnel records 
pertaining to his medical discharge, 
as reflected in his January 1974 
entrance examination history.  If NPRC 
indicates that it does not have custody 
of such records, then the RO should (a) 
contact both the service department as 
suggested on the January 1998 VA Form 
10-7131, in order to obtain the above-
mentioned service medical and personnel 
records, and (b) take any further 
reasonable steps to obtain such records.  
The ROs efforts should be documented in 
the claims file.  

3.  Thereafter, the RO should schedule 
the veteran for a cardiovascular 
examination regarding the nature and 
etiology of his hypertensive disorder, 
if any.  The examiner should review the 
claims folder and a copy of this remand, 
examine the veteran, conduct all 
indicated tests, and render a current 
diagnosis.  The examiner should note 
that the veteran has stated that he has 
never been on blood pressure medications 
(October 18, 1996 VA examination report 
and elsewhere).  The examiner should 
state whether the veteran has 
hypertensive vascular disease (HVD), as 
indicated on the October 1996 VA 
examination report.  If the veteran is 
found to have hypertension, the examiner 
should specifically indicate whether the 
veteran has essential arterial 
hypertension or some other type of 
hypertension.  Finally, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran has a hypertensive disorder 
(including HVD, if found) that began 
during military service or was 
chronically or permanently worsened 
thereby.

4.  The RO should schedule the veteran 
for an examination regarding the nature 
and etiology of problems with his right 
wrist.  The examiner should review the 
claims folder and a copy of this remand 
before rendering a current diagnosis and 
offering an opinion as to whether the 
veteran has a disorder of his right 
wrist that is at least as likely as not 
the result of a disease or injury in 
service.

5.  The RO should schedule the veteran 
for an examination regarding the 
severity of the residuals of frozen 
feet.  The RO should provide the 
examiner with copies of rating criteria 
for residuals of frostbite in effect 
prior to January 1998, from January 1998 
to August 1998, and from August 1998 to 
date.  The examiner should review the 
claims folder, the applicable rating 
criteria (old, interim, and new), and a 
copy of this remand and the Boards 
December 1997 remand before examining 
the veteran.  The examiner should 
describe all symptomatology attributable 
to residuals of frostbite of each foot, 
in terms that comport with the old, 
interim, and new rating criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In particular, the examiner 
should characterize the symptomatology 
as mild, moderate, or severe 
as to each foot; and indicate as 
accurately as possible the frequency of 
symptomatology, including an assessment 
as to whether such symptomatology is 
persistent.  The examiner should 
also comment on whether the dryness and 
scaly skin on the plantar aspect of the 
veterans foot, noted on the February 
1996 VA examination report, corresponds 
to tissue loss or other 
symptomatology found in either the 
interim or the new rating criteria.  
Finally, the examiner should, if 
feasible, distinguish between the 
problems that the veteran has with his 
feet which are attributable to his 
service-connected residuals of 
frostbite, and the symptomatology 
associated with non-service-connected 
problems that he has with his feet, if 
any.

6.  Thereafter, RO should schedule the 
veteran for an orthopedic examination 
regarding the severity of the residuals 
of surgery to remove a ganglion cyst of 
his left wrist.  The claims file should 
be made available to the examiner prior 
to the examination.  The examiner should 
review the file, examine the veteran, x-
ray the veterans left wrist, conduct 
complete range of motion studies and any 
indicated testing, and provide a 
complete description of all 
symptomatology and impairment of 
function due to the service-connected 
left wrist disability.  The examiner 
should note the April 1998 VA examiners 
finding of pain on the extreme limits of 
motion, and the veterans use of a 
splint for the left wrist to alleviate 
discomfort.  The examiner should, if 
feasible, distinguish between the 
problems that the veteran has with his 
left wrist which are attributable to his 
service-connected residuals of surgery 
to remove a ganglion cyst and the 
symptomatology associated with non-
service-connected problems that he may 
have with his left wrist, if any.  
Finally, the examiner should render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
the additional loss in range of motion 
due to these factors.  See DeLuca, 
supra.  In this regard, the examiner 
should note that the veteran has 
complained that his left wrist problems 
are aggravated by lifting or doing 
pushups (April 1998 VA examination).  If 
the disability manifested on the 
examination represents the maximum 
degree of disability manifested by the 
veterans mechanical left wrist (in or 
out of the clinical setting), then the 
examiner should state this.  

7.  Thereafter, the RO should re-
adjudicate the veterans claims of 
entitlement to service connection for 
hypertension and a disorder of a right 
wrist; his claims for an increased 
rating for residuals of frozen feet, and 
for a compensable evaluation for the 
residuals of surgery on his left wrist.  
In evaluating the residuals of frozen 
feet, the RO should evaluate the 
veterans claim under the criteria in 
effect prior to January 1998; from 
January 1998 to August 1998, and from 
August 1998 to date, and rate the 
residuals of frozen feet under the 
version of the criteria most favorable 
to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), 62 
Fed.Reg. 65,207 (December 11, 1997); 63 
Fed.Reg. 37,778 (July 14, 1998).  In 
evaluating the residuals of surgery to 
remove a ganglion cyst from the left 
wrist, the RO should consider residuals 
other than scarring, including 
limitation of motion, which might be due 
to the service-connected disability, and 
in doing so, consider the principles of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also account for the functional 
loss attributable to limitation of 
radial or ulnar deviation, if any such 
functional loss exits, and consider all 
possibly applicable rating criteria in 
evaluating the left wrist disability.   
See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998) (scars rated on limitation 
of function); and see 38 C.F.R. § 4.20 
(1998) (analogous ratings); see also, 
e.g., 38 C.F.R. §§ 4.73, Diagnostic 
Codes 5301-09, Note (minimum 10 percent 
rating for limitation of motion of the 
hand due to muscle impairment); 4.124a, 
Diagnostic Codes 8514 and 8515 (ratings 
for incomplete paralysis of nerves 
affecting lateral wrist movement and 
ulnar inclination of the hand) (1998).  
If any benefit sought is denied, a 
supplemental statement of the case 
should be issued to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
